Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9-2-21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
3 	Claims 1-3, 5, 6, 8-10, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al US Patent Application Publication No. 2004/0061357 in view of Perarnau Ramos et al US Patent No. 7,703,820. 
(claim 1) The Long et al publication discloses a bolster 24 having a vertically extending base surface (unnumbered vertical surface of bolster 24); a side, including a base surface, facing rearward with an embossed relief (30), and a side facing forward (the rearward facing side inherently has an opposite side facing forward). The embossed relief includes a first portion (32 both over/under over the left taillight in fig 2) and a second portion (32 both over/under the right taillight in fig 2). A third continuous portion (34) extending between the first and third embossed relief portions. The embossed relief guards surrounding the taillights are made from sheet aluminum, see paragraph #11.

 The claimed invention is different from Long’s rear frame bolster by the recitation of the base surface, right taillight mount and left taillight mount being a sheet metal stamping.
 The Perarnau Ramos et al patent discloses a rear or front bumper (col. 3 lines 35-38) for a vehicle. The bumper shape is stamped out of a flat metal blank (see abstract and figures 1-4). Perarnau Ramos et al, in col. 2 line 51 —col. 3, line 23, describes stamping the bumper to have different cross sections at different locations on the bumper to locally reinforce selected areas of the bumper. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to have made Long et al’s base surface and its right taillight mount and left taillight mount constructed with sheet metal stamping as taught by Perarnau Ramos to reduce manufacturing costs. 
Reclaim 2, in figure 2 Long et al illustrates the third portion extends along an axis that intersects the left and right taillight mounts.

 Re claim 3, in figure 2 Long et al illustrates the first and second portions extend over the respective left and right taillight mounts and fourth and fifth portions extend under the respective left and right taillight mounts. The second and forth portions separate from each other and the center third portion 34 at a three-way junction adjacent the left taillight mount 35 nearest the center of the trailer bolster. Likewise, the first and third portions separate from each other and the center third portion 34 at a three-way junction adjacent the right taillight mount 35 nearest to the center of the trailer bolster. The fourth and fifth relief “portions” of the relief are separate and distinct from the first, second, and third relief “portions”.

 Re claim 5, claim 5 recites a cross-section shape of the fourth and fifth portions of the relief as being different than a cross-section shape of the first, second, and third portions of the relief. In Long et al the first, second, fourth and fifth portions of the embossed relief appear to have substantially the same cross-section. The third portion as shown in figure 2 of Long has a larger cross section than the first, second, fourth and fifth portions.

 The claimed invention recited in claim 5 is different from Long’s rear frame bolster by the recitation of the fourth and fifth portions having a cross section shape different than a cross-section shape of the first, second, and third portions. 
Perarnau Ramos et al, in col. 2 line 51 —col. 3 describes stamping the bumper to have different cross sections at different locations on the bumper to locally reinforce selected areas of the bumper.
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to have made the embossed relief portions in Long et al with fourth and fifth portions under the taillights having a cross section shape different than a cross-section shape of the first, second, and third portions as taught by Perarnau Ramos so as to better protect the area near the cargo door so that it may continue to open and close after a low speed collision with a loading dock. 
Re claim 6, as best seen in figure 6 of Long et al. the bolster (24) in addition to the vertical base surface panel the bolster has an additional horizontal panel integrally connected (extruded) with a top of the vertical base that extends in a forward direction (as best seen in figure 5; see leadline 24). 

Re independent claim 8, claim 8 recites all the limitations of claim 1 and in addition recites that the relief embossed rearwardly from the base extends from the left end of the bolster to the right end of the bolster, the first/second relief portions converge and the third/forth relief portions converge. Long et al and Perarnau Ramos et al meet all the limitations as set forth above (claim 1). The upper and lower reliefs about the left/right taillights in Long converge together into central relief 34. With respect to the relief embossed first portion extending from end to end of the bolster as seen in figure 2 of Long et al. the embossed relief portion (30) extends from one end to the other end of the bolster. 

Re claim 9, in figure 2 Long et al illustrates the first and second portions extend over the respective left and right taillight mounts and fourth and fifth portions extend under the respective left and right taillight mounts. The second and forth portions separate from each other and the center third portion 34 at a three-way junction adjacent the left taillight mount 35 nearest the center of the trailer bolster. Likewise, the first and third portions separate from each other and the center third portion 34 at a three-way junction adjacent the right taillight mount 35 nearest to the center of the trailer bolster. The fourth and fifth relief “portions” of the relief are separate and distinct from the first, second, and third relief “portions”.

 Re claim 10, see in figure 2 center embossed relief 34 in Long et al at both the left and right ends thereof forks about both the left and right taillight mounts. 

Re claim 17, Long et al in figure 2 illustrates a bolster wherein a majority of a total length of the first relief portion (34) is horizontally-extending along a widthwise direction, and wherein a majority of a total length of each of the second (34 on left taillight side) and third (34 on right taillight side) relief portions is horizontally-extending along the widthwise direction. Application/Control Number: 

Re claim 18, as best seen in figure 6 of Long et al. the bolster (24) in addition to the vertical base surface panel the bolster has an additional horizontal panel integrally connected (extruded) with a top of the vertical base that extends in a forward direction (as best seen in figure 5; see leadline 24). 

In regard to claim 20, the embossed relief is recited as having a cross-section that varies shape throughout and the dock engagement feature configured to withstand repeated loading dock impacts. Perarnau Ramos teaches the cross-section of the bumper embossed relief changing in depth from one end of the bumper to the other end, see col. 5 lines 36-40.  Long et al guard is configured to withstand repeated loading dock impacts;  Long’s guards are made of aluminum a strong tough material that can withstand repeated impacts.									

4	Claims  7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al US Patent Application Publication No. 2004/0061357 in view of Perarnau Ramos et al US Patent No. 7,703,820 as applied to claims 1 and 8 above and further in view of Omura et al US Patent No. 7,025,396. 
Long et al and Perarnau Ramos et al meet all the limitations as set forth above. 


 

 


In regard to claims 7 and 19, claims 7 and 19 are each distinguishable from the Long et al’s rear frame bolster as modified by Perarnau Ramos above by the recitation of a backing plate formed separately from the sheet metal embossed relief stamping, the backing plate providing a reinforcement along the first side that covers at least a portion of the embossed relief. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to incorporate the Omura teaching of having a backing plate (see 46; col. 3 lines 52-56) behind the embossed relief on Long et al’s bolster as modified by Perarnau Ramos so as to reinforce the bolster against impacts.

Double Patenting
5	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 U.S. Patent No. 11,110,972 in view of Long US Patent Application  No.  2004/00613357. 
Each of the limitations as recited in claims 1-20  of the instant application are recited in at least one of the claims 1-14 of US Patent No. 11,110,972.  Each of the claim limitations combinations set forth in each of the instant applications claims 1-20 are disclosed and taught by  the claimed subject matter in claims 1-14 of US Patent No. 11,110,972.   
	Each of the independent claims 1, 5 and 14 (and therefore their dependent claims)  in US Patent No. 11,110,972 recite “wherein the sheet metal stamping is from a monolithic metal sheet of uniform thickness”.   None of the claims 1-20 in the instant application recites this monolithic metal sheet limitation.   
	Long discloses trailer rear bolster wherein the bolster includes guards 32 that are welded onto plate 35, see paragraph #35. 
	It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify independent claims 1, 5 and 14 in US Patent No. 11,110,972 to weld reliefs onto a bolster as taught by Long  for forming the relief/bolster stamping bolster as  claimed in 11,110,972’s to reduce costs on expensive stamping tooling.  
7.	Claims 1-16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,072,369 in view of Long US Patent  No.  11,072,369.  Although the claims at issue are not identical, they are not patentably distinct from each other because.
 Although the patent application claims at issue are not identical to the US Patent claims, they are not patentably distinct from each other because they are both claiming a cargo vehicle rear bolster made from sheet metal having a stamped relief extending across the width of the vehicle as a loading dock impact feature wherein a portion of the relief extends farther out than other portions of the relief for absorbing repeated impacts.   
With respect to claim 8 of the instant application the following limitations in claim 8 are recited in claim 7 of US Patent  No.  11,072,369.  Claim 7 of ‘369 recites a rear bolster comprising a sheet metal stamping having a forward facing first side and rearward facing second side forming a base surface. A relief embossed rearwardly from the base surface defining a loading dock engagement feature. The relief in claim 7 of ‘369 is recited as at least partially surrounding the left and right taillight mounts. 
Each of claims 1 and 8 in the instant application ‘513 differ from the claims in ‘369 by their recitation of second and third portions of the relief are on either over or under the taillight mounts on the opposite position of a relief first portion. The first and second relief portions partially converging together on an inboard side of the left taillight mount. The first and third relief portions partially converging together on an inboard side of the right taillight mount.
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to separate off the bottom (under) portion of the left taillight surrounding relief embossed portion in ‘369 into a second separate and distinct portion.  Likewise, it is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to separate off the bottom (under) portion of the right taillight surrounding relief embossed portion in ‘369 into a second separate and distinct portion. The applicant has not disclosed any criticality in separating the reliefs into distinct portions. Such a preference in partially surrounding a taillight with an integral relief portion or partially surrounding a taillight with two separate converging portions in merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 868, 144 USPO 347, 349 (CCPA 7965} 
Re claim 2, see claim 7 in ‘369 
Re claim 3, see rejection as applied to claims 1 & 8 above. 
Re claim 4, see claim 11 in “369 
Re claim 5, the applicant has not disclosed any significance to having the claimed different cross-section shapes amongst the first, second, third group of relief portions and the fourth and fifth relief portions group. It is deemed to have been a matter of design choice to one of ordinary skill in the art at the time of the filing of the instant application to construct the said relief portion groups to have different cross section shapes. See In re Dailey, 357 F.2d 669, 149 USPO 47 (CGPA 1966).
Re claim 6, see claim 11 in ‘369 
Re claim 7, see claim 6 in ‘369 
Re claim 9, see rejection as applied to claims 1 & 8 above 
Re claim 10, claim 11 in ‘369 recites the embossed relief having a portion that about each taillight mount at the outboard ends of the bolster connected by a central portion there between. Claim 10 is distinguishable from 13 in ‘369 by its recitation of the relief forming a fork-shape at each end about the left taillight at one end and a fork-shape portion about the right taillight at the other end. The applicant has not disclosed any significance to the claimed “fork” shape of the relief partially surrounding the taillights. It is deemed to have been a matter of design choice to one of ordinary skill in the art at the time of the filing of the instant application to construct the relief portion partially surround claimed in ‘369 to be fork-shaped. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (COPA 1966}
 Re claim 11, see claim 9 in ‘369
 Re claim 12, see claim 9 in ‘369
 Re claim 13, see claim 10 in ‘369
 Re claim 14, see claim 10 in ‘369 
Re claim 15, recites the second and third relief portions having a rear curved profile in cross-section (see claim 11 in ‘359). Claim 15 also recites the first relief portion having a flat rear end profile. The applicant has not disclosed any significance to flat rear end profile shape. It is deemed to have been a matter of design choice to one of ordinary skill in the art at the time of the filing of the instant application to construct the first relief portion to have a flat rear end profile.  See In re Dailey, 357 F.2d 669, 149 USPO 47 (CCPA 1266).
Re claim 16, see claim 11 in ‘369 
Re claim 18, see claim 11 in ‘369 
Re claim 19, see claim 12 in ‘369 
8	 Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 11,072,369 as applied to claim 8 above and further in view of Long et al US Patent Application Publication No. 2004/0061357 . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 17 of the instant application differs from the claims in ‘369 as applied above by the recitation of the first relief portion extending horizontally along the widthwise direction of the bolster and the majority of the total length of the second and third portions of the relief horizontally extend along the widthwise direction of the bolster. 
Long et al in figure 2 illustrates a bolster wherein a majority of a total length of the first relief portion (34) is horizontally-extending along a widthwise direction, and wherein a majority of a total length of each of the second (34 on left taillight side) and third (34 on right taillight side) relief portions is horizontally-extending along the widthwise direction.
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify the claimed invention in ‘369 to have the first relief portion extending horizontally along the widthwise direction of the bolster and the majority of the total length of the second and third portions of the relief horizontally extend along the widthwise direction of the bolster as taught by Long et al to protect the entire rear frame bolster while backing into a loading dock. 
9.	 Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent  No.  11,072,369 as applied to claim 8 above and further in view of Perarnau Ramos et al US Patent No. 7,703,820. Although the claims at issue are not identical, they are not patentably distinct from each other because. 
Claim 20 is distinguishable from the invention claimed in ‘369 by its recitation of the relief along the widthwise direction of the bolster having a cross-section shape that changes throughout the relief.
 Perarnau Ramos teaches the cross-section of an embossed relief of a bumper changing in depth from one end of the bumper to the other end, see col. 5 lines 36-40. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify the claimed invention in ‘369 to have the relief vary in cross-section depth from one end of the bolster to the other end for selective protection of the bolster from low speed collisions.
10	Claims 1-14, 16, 18  and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/357,484 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
 They are not patentably distinct from each other because they are both claiming a cargo vehicle rear bolster made from sheet metal having a stamped relief extending across the width of the vehicle as a loading dock impact feature wherein a portion of the relief extends farther out than other portions of the relief for absorbing repeated impacts.   
With respect to claim 8 of the instant application the following limitations in claim 8 are recited in claim 13 of US Patent Application No. 17/357,484. Claim 11 of ‘484 recites a rear bolster comprising a sheet metal stamping having a forward facing first side and rearward facing second side forming a base surface. A relief embossed rearwardly from the base surface defining a loading dock engagement feature. The relief in claim 11 of ‘484 is recited as at least partially surrounding the left and right taillight mounts.
 Each of claims 1 and 8 in the instant application ‘533 differ from the claims in ‘484 by their recitation of second and third portions of the relief are on either over or under the taillight mounts on the opposite position of a relief first portion. The first and second relief portions partially converging together on an inboard side of the left taillight mount. The first and third relief portions partially converging together on an inboard side of the right taillight mount.
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to separate off the bottom (under) portion of the left taillight surrounding relief embossed portion in ‘484 into a separate and distinct portion. Likewise, it is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to separate off the bottom (under) portion of the right taillight surrounding relief embossed portion in ‘484 into a separate and distinct portion. The applicant has not disclosed any criticality in separating the reliefs into distinct portions. Such a preference in partially surrounding a taillight with an integral relief portion or partially surrounding a taillight with two separate converging portions in merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 868, 144 USPO 347, 349 (CCPA 7965}
Re claim 2, see claim 12 in ‘484 
Re claim 3, see rejection as applied to claims 1 & 8 above. 
Re claim 4, see claim 13 in “484 
Re claim 5, the applicant has not disclosed any significance to having the claimed different cross-section shapes amongst the first, second, third group of relief portions and the fourth and fifth relief portions group. It is deemed to have been a matter of design choice to one of ordinary skill in the art at the time of the filing of the instant application to construct the said relief portion groups to have different cross section shapes. See In re Dailey, 357 F.2d 669, 149 USPO 47 (CGPA 1966).
 Re claim 6, see claim 18 in ‘484 
Re claim 7, see claim 9 in ‘484
Re claim 9, see rejection as applied to claims 1 & 8 above 
Re claim 10, claim 11 in ‘484 recites the embossed relief having a portion that about each taillight mount at the outboard ends of the bolter connected by a central portion there between. Claim 10 is distinguishable from 11 in ‘484 by its recitation of the relief forming a fork-shape at each end about the left taillight at one end and a fork-shape portion about the right taillight at the other end. The applicant has not disclosed any significance to the claimed “fork” shape of the relief partially surrounding the taillights. It is deemed to have been a matter of design choice to one of ordinary skill in the art at the time of the filing of the instant application to construct the relief portion partially surround claimed in ‘484 to be fork-shaped. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (COPA 1966}, 
Re claim 11, see claim 13 in ‘484
Re claim 12, see claim 17 in ‘484 
Re claim 13, see claim 17 in ‘484 
Re claim 14, see claim 17 in ‘484.
Re claim 15, recites the second and third relief portions having a rear curved profile in cross-section (see claim 17 in ‘484). Claim 15 also recites the first relief portion having a flat rear end profile. The applicant has not disclosed any significance to flat rear end profile shape. It is deemed to have been a matter of design choice to one of ordinary skill in the art at the time of the filing of the instant application to construct the first relief portion to have a flat rear end profile.. See In re Dailey, 357 F.2d 669, 149 USPO 47 (CCPA 1266).
Re claim 16, see claim 13 in ‘484
 Re claim 18, see claim 18 in ‘484
 Re claim 19, see claim 19 in ‘484 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 11.	 Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No 17/357,484 as applied to claim 8 above and further in view of Long et al US Patent Application Publication No. 2004/0061357 . This is a provisional nonstatutory double patenting rejection. 
Claim 17 of the instant application differs from the claims in ‘484 as applied above by the recitation of the first relief portion extending horizontally along the widthwise direction of the bolster and the majority of the total length of the second and third portions of the relief horizontally extend along the widthwise direction of the bolster. 
Long et al in figure 2 illustrates a bolster wherein a majority of a total length of the first relief portion (34) is horizontally-extending along a widthwise direction, and wherein a majority of a total length of each of the second (34 on left taillight side) and third (34 on right taillight side) relief portions is horizontally-extending along the widthwise direction.
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify the claimed invention in ‘484 to have the first relief portion extending horizontally along the widthwise direction of the bolster and the majority of the total length of the second and third portions of the relief horizontally extend along the widthwise direction of the bolster as taught by Long et al to protect the entire rear frame bolster while backing into a loading dock. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 12.	 Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No 17/357,484 as applied to claim 8 above and further in view of Perarnau Ramos et al US Patent No. 7,703,820. This is a provisional nonstatutory double patenting rejection. 
Claim 20 is distinguishable from the invention claimed in ‘484 by its recitation the relief along the widthwise direction of the bolster having a cross-section shape that changes throughout the relief. 
Perarnau Ramos teaches the cross-section of an embossed relief of a bumper changing in depth from one end of the bumper to the other end, see col. 5 lines 36-40. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to modify the claimed invention in ‘484 to have the relief vary in cross-section depth from one end of the bolster to the other end for selective protection of the bolster from low speed collisions. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
13	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO form 892 are cited for their bolster construction methods and/or structure..


14	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/             Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612